Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 21 September 2021. Claims 1, 5-6, and 16 have been amended. Claims 1-20 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 05 July 2021 and 19 July 2021 have been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 21 September 2021, with respect to the rejection of claims 1-20 in view of Di Girolamo et al. have been fully considered, but they are not persuasive.
In light of the previous 102 rejection, the Applicant contends that the cited prior art, Di Girolamo et al. fail to disclose, suggest, or teach “a group of user equipment devices”.

In light of the previous 102 rejection, the Applicant contends that the cited prior art, Di Girolamo et al. fail to disclose, suggest, or teach “receiving information associated with an allowed group of user equipment from an AAA server and requesting PCC rules for the PDU session”.
The Examiner respectfully disagrees and asserts that Di Girolamo et al. discloses in paragraphs 185-186 and 188-189 and 199, authorization is performed for receiving the UE identification to determine if the group of user equipment devices are allowed based upon the AAA server and sharing the same information within a PDU session based upon the policy control rules. 
4.	In light of the previous 102 rejection, the Applicant contends that the cited prior art, Di Girolamo et al. fail to disclose, suggest, or teach “sending information to a RAN node sending the user equipment group identification and sending the ID information”.
The Examiner respectfully disagrees and asserts that Di Girolamo et al. discloses in paragraphs 121, 156-157, 183 and 185, a user equipment identifier for each user equipment which identifies the user equipment device made a request to communicate wirelessly to a RAN and the mobility flag is sent to the core network for identifying multiple user equipment devices. Authorization is performed for receiving the UE identification to determine if the group of user equipment devices are allowed based upon the AAA server.

The Examiner respectfully disagrees and asserts that Di Girolamo et al. discloses in paragraphs 85-88 and 95, a user plane path is selected for user equipment devices based upon the address assigned to the group. Once the user plane path is selected, different levels of the PDU session continuity to different user equipment devices sessions. 
6.	In light of the previous 102 rejection, the Applicant contends that the cited prior art, Di Girolamo et al. fail to disclose, suggest, or teach “security credentials as part of the information associated with an allowed UE group”.
The Examiner respectfully disagrees and asserts that Di Girolamo et al. discloses in paragraphs 246-247, verifying security credentials as part of the identification information associated with user equipment devices for each PDU session comprising a list of core networks and servers.
7.	In light of the previous claim objections, the Applicant has amended the claims by defining their meaning in the claim language, therefore, the objections has been withdrawn. 
8.	In light of the previous 101 rejection, the Applicant has amended claim 16 by incorporating hardware (memory and processor for executing instructions stored in the memory) within the body of the claims, therefore, the rejection has been withdrawn.
9. 	Therefore, the rejection of claims 1-20 will be maintained in view of the reasons above and below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Girolamo et al. (Pub No. 2019/0182895).
Referring to the rejection of claim 1, Di Girolamo et al. discloses a method for enabling group user equipment (UE) communication, the method performed by a session management function (SMF) of a core network, the method comprising: 
receiving a request for a protocol data unit (PDU) session; (See para. 183)
requesting authorization and authentication from a data network (DN) authentication, authorization, and accounting (AAA) server; (See para. 185)
receiving information associated with an allowed UE group from the Data Network Authentication, Authorization, And Accounting (DN-AAA) server; (See para. 73-74, 186, 195, 211)
 (See para. 188-189)
receiving the PCC rules associated with the allowed UE group; (See para. 190)
and establishing the user plane path for the PDU session according to the PCC rules. (See para. 191-193)
Referring to the rejection of claim 2, Di Girolamo et al. discloses wherein requesting the PCC rules comprises sending the request to a policy control function (PCF). (See para. 179 and 199)
Referring to the rejection of claim 3, Di Girolamo et al. discloses wherein receiving the PCC rules comprises receiving the rules receiving the rules from the PCF. (See para. 217)
Referring to the rejection of claim 4, Di Girolamo et al. discloses wherein establishing the user plane path for the PDU session according to the PCC rules comprises configuring a user plane path selected by a path management function (PMF). (See para. 69-70)
Referring to the rejection of claim 5, Di Girolamo et al. discloses wherein configuring a user plane path selected by a PMF comprises: subscribing to a notification of user plane path selection from the PMF; receiving the notification of a user plane path (See para. 94-95)
Referring to the rejection of claim 6, Di Girolamo et al. discloses wherein the information associated with the allowed UE group includes a UE group identification (ID). (See para. 236)
Referring to the rejection of claim 7, Di Girolamo et al. discloses further comprising sending information to a radio access network (RAN) node indicating that the PDU session supports one of multicast and broadcast communication. (See para. 92 and 98)
Referring to the rejection of claim 8, Di Girolamo et al. discloses wherein sending information to a RAN node comprises sending the UE group ID. (See para. 156-157)
Referring to the rejection of claim 9, Di Girolamo et al. discloses further comprising sending a message towards the UE indicating the PDU Session establishment request is accepted. (See para. 192-193)
Referring to the rejection of claim 10, Di Girolamo et al. discloses wherein sending a message towards the UE includes sending security credentials received from the DN-AAA server. (See para. 185-186)

a processor coupled to non-transient machine readable memory for configuring the network node for: (See para. 246)
receiving a request for a protocol data unit (PDU) session; (See para. 183)
requesting authorization and authentication from a data network (DN) authentication, authorization, and accounting (AAA) server; (See para. 185)
receiving information associated with an allowed UE group from the DN-AAA server; (See para. 186)
requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; (See para. 188-189)
receiving the PCC rules associated with the allowed UE group; (See para. 190)
and establishing the user plane path for the PDU session according to the PCC rules. (See para. 191-193)
Referring to the rejection of claim 12, Di Girolamo et al. discloses wherein the SMF is further configured for: requesting the PCC rules from a policy control function (PCF); (See para. 179 and 199) and receiving the PCC rules from the PCF. (See para. 217)
Referring to the rejection of claim 13, Di Girolamo et al. discloses wherein the SMF being configured for establishing the user plane path for the PDU session (See para. 69-70)
Referring to the rejection of claim 14, Di Girolamo et al. discloses wherein the information associated with the allowed UE group includes a UE group ID. (See para. 236)
Referring to the rejection of claim 15, Di Girolamo et al. discloses wherein the SMF is further configured for sending information to a radio access network (RAN) node indicating that the PDU session supports one of multicast and broadcast communication, wherein the information includes the UE group ID. (See para. 92 and 98)

Referring to the rejection of claim 16, Di Girolamo et al. discloses a system for supporting user equipment (UE) group communication comprising: 
a session management function (SMF) comprising a processor and a machine readable memory storing machine readable instructions; (See para. 109 and 179-180)
a data network (DN) authentication, authorization, and accounting (AAA) server; (See para. 168-169)
and a policy control function (PCF): (See para. 179 and 199)
wherein the machine readable instructions, when executed by the processor, configure the SMF for: receiving a request for a protocol data unit (PDU) session; (See para. 183)
(See para. 185)
receiving information associated with an allowed UE group from the DN-AAA server; (See para. 186)
requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; (See para. 188-189)
receiving the PCC rules associated with the allowed UE group; (See para. 190)
and establishing the user plane path for the PDU session according to the PCC rules; (See para. 191)
wherein the DN-AAA server is configured for sending the allowed UE group to the SMF in response to the request for authorization and authentication; (See para. 192)
and wherein the PCF is configured for sending the PCC rules associated with the allowed UE group in response to the request for the PCC rules. (See para. 193)
Referring to the rejection of claim 17, Di Girolamo et al. discloses further comprising a path management function configured for selecting a user plane path for the UE group and notifying the SMF of the user plane path. (See para. 95)
Referring to the rejection of claim 18, Di Girolamo et al. discloses wherein the information associated with the allowed UE group includes a UE group ID. (See para. 236)

Referring to the rejection of claim 19, Di Girolamo et al. discloses wherein the PDU session supports one of multicast and broadcast communication. (See para. 92 and 98)
Referring to the rejection of claim 20, Di Girolamo et al. discloses wherein the DN AAA server is configured to reply to the SMF with security credentials as part of the information associated with an allowed UE group. (See para. 185-186)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        January 14, 2022
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436